Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 13, 2019

The Court of Appeals hereby passes the following order:

A20E0017. LESHONE v. RIVERS v. THE STATE.

      The Appellant in the above-styled case has filed a motion pursuant to Court
Rule 40 (b) (the motion was first filed in the Supreme Court which transferred the
motion to the Court of Appeals) entitled Emergency Motion For Writ Of Supersedeas.
Because Appellant has shown no basis in law for a grant of a writ as requested, said
Motion is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/13/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.